 

Exhibit 10.3

 

fuboTV Inc.

 

NOTICE OF STOCK OPTION GRANT

 

You are hereby provided this Notice of the following option grant (the “Option”)
to purchase shares of the common stock (the “Stock”) of fuboTV Inc., a Delaware
corporation (the “Company”).

 

Plan:   fuboTV Inc. 2015 Equity Incentive Plan (the “Plan”)       Option Holder:
  [See eShares]       Grant Date:   [See eShares]       Vesting Commencement
Date:   [See eShares]       Option Price:   $[See eShares] per share      
Number of Option Shares:   [See eShares] shares of Stock       Expiration Date:
  Ten Year Anniversary of the Grant Date       Type of Option*: Of the Number of
Option Shares granted above,

 

[See eShares]% are initially designated as Incentive Stock Options, and

 

[See eShares]% are initially designated as Non-Qualified Options.

 

Date Exercisable: The Option shall become exercisable for Option Shares as the
Option Shares vest in accordance with the following vesting schedule.

 

Vesting Schedule: You shall acquire a vested interest in the Option Shares as
follows:

 

[See eShares].

 

Option Holder understands and agrees that the Option is granted subject to and
in accordance with the terms of the Plan. Option Holder further agrees to be
bound by the terms of the Plan and the terms of the Option as set forth in the
Stock Option Agreement dated as of the date hereof between Option Holder and the
Company in the form attached hereto.

 



 



* Please note that for tax purposes, this is only a preliminary indication of
the Company’s intent as to the type of option you are being granted. The
determination of the type of option you hold is governed by statute and may
change depending upon many statutorily required criteria, including but not
limited to, how many options are vested in a calendar year.

 

 

 

 

Option Holder understands that any Option Shares purchased under the Option will
be subject to the terms set forth in a Stock Purchase Agreement to be executed
by Option Holder and the Company upon any exercise of the Option in the form
attached hereto.

 

Option Holder hereby acknowledges and agrees that (a) the Company has made
available to Option Holder copies of the Plan and the forms of Stock Option
Agreement and Stock Purchase Agreement and (b) Option Holder has had the
opportunity to review such documents and this Notice and to consult with the
Option Holder’s individual tax advisor and legal counsel with respect to the
same.

 

REPURCHASE RIGHTS: OPTION HOLDER HEREBY ACKNOWLEDGES AND AGREES THAT ALL OPTION
SHARES ACQUIRED UPON THE EXERCISE OF THE OPTION SHALL BE SUBJECT TO CERTAIN
REPURCHASE RIGHTS AND RIGHTS OF FIRST REFUSAL EXERCISABLE BY THE COMPANY AND ITS
ASSIGNS. THE TERMS OF SUCH RIGHTS ARE SPECIFIED IN THE ATTACHED STOCK PURCHASE
AGREEMENT AND THE COMPANY’S BYLAWS (IF APPLICABLE), AS AMENDED FROM TIME TO
TIME.

 

At Will Service: Nothing in this Notice, the Plan or in the attached Stock
Option Agreement or Stock Purchase Agreement shall confer upon Option Holder any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company (or any
Affiliate employing or retaining Option Holder) or of Option Holder, which
rights are hereby expressly reserved by each, to terminate Option Holder’s
Service at any time for any reason, with or without cause.

 

Definitions: All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement or
Stock Purchase Agreement, or, if not defined herein or therein, in the Plan.

 

Effective as of the Grant Date written above.

 

fuboTV Inc.   Option Holder:           By:     Signature:   Name:     Address:  
Title:                         SSN:  

 

 -2- 

   

 

FORM OF STOCK OPTION AGREEMENT

 

(See Attached)

 

   

   

 

FUBOTV INC.

 

STOCK OPTION AGREEMENT

 

This STOCK OPTION AGREEMENT is made this [See eShares] day of [See eShares],
[See eShares] by and between fuboTV Inc., a Delaware corporation (the
“Company”), and [See eShares], as “Option Holder” under the fuboTV Inc. 2015
Equity Incentive Plan (the “Plan”).

 

RECITALS

 

A. All capitalized terms in this Agreement shall have the meaning assigned to
them in this Agreement, or if not defined herein, in the Plan.

 

B. The Board has adopted the Plan for the purpose of retaining the services of
selected employees, non-employee members of the Board and consultants and other
independent advisors in the service of the Company.

 

C. Option Holder is to render valuable services to the Company, and this
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Plan in connection with the Company’s grant of an option to Option Holder.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

AGREEMENT

 

1. Definitions.

 

The following definitions shall be in effect under this Agreement:

 

(a) “Affiliate” means, with respect to the Company, (i) any Subsidiary of the
Company, and (ii) any other corporation or entity that is affiliated with the
Company through stock ownership or otherwise and is designated as an “Affiliate”
by the Board, provided, however, that for purposes of Incentive Options granted
pursuant to the Plan, an “Affiliate” means any parent or subsidiary of the
Company as defined in Section 424 of the Code.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(d) “Committee” means the Board, or if so delegated by the Board, a committee
consisting of not less than two members of the Board who are empowered hereunder
to take actions in the administration of the Plan. If applicable, the Committee
shall be so constituted at all times as to permit the Plan to comply with Rule
16b-3 or any successor rule promulgated under the Exchange Act. The Committee
shall select Participants from Eligible Employees, Eligible Consultants and
Eligible Non-Employee Directors of the Company and its Affiliates and shall
determine the Awards to be made pursuant to the Plan and the terms and
conditions thereof.

 

   

   

 

(e) “Disabled” or “Disability” means total and permanent disability as defined
in Section 22(e)(3) of the Code.

 

(f) “Exchange Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

(g) “Exercise Date” means the date on which the Option shall have been exercised
in accordance with Section 8 of this Agreement.

 

(h) “Expiration Date” means the date on which the Option expires as specified in
the Grant Notice.

 

(i) “Fair Market Value” means, as of a given date, (i) the closing price of a
Share on the principal stock exchange on which the Stock is then trading, if any
(or as reported on any composite index that includes such principal exchange) on
such date, or if Shares were not traded on such date, then on the next preceding
date on which a trade occurred; or (ii) if the Stock is not traded on an
exchange but is quoted on NASDAQ or a successor quotation system, the mean
between the closing representative bid and asked prices for the Stock on such
date as reported by NASDAQ or such successor quotation system; or (iii) if the
Stock is not publicly traded on an exchange and not quoted on NASDAQ or a
successor quotation system, the Fair Market Value of a Share shall be determined
by the Committee acting in good faith.

 

(j) “Grant Date” means the date of grant of the Option as specified in the Grant
Notice.

 

(k) “Grant Notice” means the Notice of Stock Option Grant accompanying this
Agreement pursuant to which Option Holder has been informed of the basic terms
of the Option evidenced by this Agreement.

 

(l) “Incentive Option” means an Option designated as such and granted in
accordance with Section 422 of the Code.

 

(m) “Misconduct” means the commission of any act of fraud, embezzlement or
dishonesty by the Option Holder, any material unauthorized use or disclosure by
such person of confidential information or trade secrets of the Company or the
Successor, or any other intentional misconduct by such person adversely
affecting the business or affairs of the Company (or the Successor) in a
material manner. The foregoing definition shall not in any way preclude or
restrict the right of the Company or any Affiliate (or its respective Successor)
to discharge or dismiss the Option Holder from the Service of the Company or any
Affiliate (or its respective Successor) for any other acts or omissions, but
such other acts or omissions shall not be deemed, for purposes of the Plan, to
constitute grounds for termination for Misconduct.

 

 -2- 

   

 

(n) “Option” has the meaning given to that term in Section 2 of this Agreement.

 

(o) “Option Period” has the meaning given to that term in Section 3 of this
Agreement.

 

(p) “Option Price” means the exercise price payable per Option Share as
specified in the Grant Notice.

 

(q) “Option Shares” means the number of Shares of Stock subject to the Option as
specified in the Grant Notice.

 

(r) “Purchase Agreement” means the Stock Purchase Agreement in substantially the
form attached to the Grant Notice.

 

(s) “Service” means service to the Company or an Affiliate as an employee, a
non-employee director or a consultant or advisor, except to the extent otherwise
specifically provided in an Award Agreement. The Committee determines which
leaves of absence count toward Service, and when Service terminates for all
purposes under the Plan. Further, unless otherwise determined by the Committee,
a Participant’s Service shall not be deemed to have terminated merely because of
a change in capacity in which the Participant provides Service to the Company or
an Affiliate or a transfer between the Company and its Affiliates; provided
there is no interruption or other termination of Service.

 

(t) “Share” means one whole share of Stock.

 

(u) “Stock” means the common stock of the Company.

 

(v) “Successor” means a successor in interest to the Company upon a Change in
Control.

 

2. Grant of Option. The Company hereby grants to Option Holder, as of the Grant
Date, an option (this “Option”) to purchase up to the number of Option Shares
specified in the Grant Notice. The Option Shares shall be purchasable from time
to time during the Option Period at the Option Price.

 

3. Option Period. The Option shall have a term that expires on the earlier of
(i) ten (10) years measured from the Grant Date; and (ii) the close of business
on the Expiration Date as specified in the Grant Notice, unless sooner
terminated in accordance with Section 5 or 6 or upon a Change in Control as set
forth in Section 5 of the Plan (the “Option Period”).

 

4. Dates of Exercise. The Option shall become exercisable for the Option Shares
in one or more installments as specified in the Grant Notice. As the Option
becomes exercisable for such installments, those installments shall accumulate,
and the Option shall remain exercisable for the accumulated installments until
the earlier of (i) the Expiration Date, (ii) the Service of the Option Holder is
terminated within the Option Period for Misconduct, (iii) the termination of the
option term under Section 5, or (iv) the termination of the Option under Section
6 upon a Change in Control as set forth in Section 5 of the Plan; following
which time the Option shall thereafter be void for all purposes.

 

 -3- 

   

 

5. Cessation of Service. The Option Period shall terminate (and the Option shall
cease to be outstanding) prior to the Expiration Date should any of the
following provisions become applicable:

 

(a) If the Service of the Option Holder is terminated within the Option Period
for Misconduct, the Option shall thereafter be void for all purposes.

 

(b) If the Option Holder becomes Disabled, the Option may be exercised by the
Option Holder within one year following the Option Holder’s termination of
Service on account of Disability (provided that such exercise must occur within
the Option Period), but not thereafter. In any such case, the Option may be
exercised only as to the Option Shares that had become vested on or before the
date of the Option Holder’s termination of Service because of Disability.

 

(c) If the Option Holder dies during the Option Period while still in Service of
the Company or within the one year period referred to in (b) above or the
three-month period referred to in (d) below, the Option may be exercised by
those entitled to do so under the Option Holder’s will or by the laws of descent
and distribution within one year following the Option Holder’s death (provided
that such exercise must occur within the Option Period), but not thereafter. In
any such case, the Option may be exercised only as to the Option Shares that had
become vested on or before the date of the Option Holder’s death.

 

(d) If the Service of the Option Holder is terminated within the Option Period
for any reason other than Misconduct, Disability, or death, the Option may be
exercised by the Option Holder within three (3) months following the date of
such termination (provided that such exercise must occur within the Option
Period), but not thereafter. In any such case, the Option may be exercised only
as to the Option Shares that had become vested on or before the date of
termination of Service.

 

6. Change in Control Transaction. Upon a Change in Control, the Options shall be
subject to the provisions of the Plan regarding Change in Control.

 

7. Shareholder Privileges. The Option Holder shall not have any rights as a
shareholder with respect to the Option Shares until the Option Holder becomes
the holder of record of such Shares, and no adjustments shall be made for
dividends or other distributions or other rights as to which there is a record
date preceding the date such Option Holder becomes the holder of record of such
Shares, except as provided pursuant to the Change in Control provisions
referenced in Section 6.

 

 -4- 

   

 

8. Manner of Exercising Option.

 

(a) To exercise an Option, the Option Holder shall deliver written notice to the
Company specifying the number of Option Shares for which the Option is
exercised. The purchase of such Option Shares shall take place at the principal
offices of the Company within thirty (30) days following delivery of such
notice, at which time the Option Price of the Shares shall be paid in full by
one or any combination of the methods set forth below and the other conditions
to exercise set forth in Section 8(b) shall be satisfied or otherwise waived by
the Company.

 

(b) To exercise the Option, Option Holder (or any other person or persons
exercising the Option) must:

 

(i) Execute and deliver to the Company the Purchase Agreement.

 

(ii) Pay the aggregate Option Price for the purchased Option Shares in one or
more of the following forms (or by any other method approved by the Committee
upon the request of the Option Holder):

 

(A) in cash;

 

(B) by certified check, cashier’s check or other check acceptable to the
Company, payable to the order of the Company;

 

(C) if expressly permitted by a resolution of the Committee applicable to this
Option at the time of exercise (whether such resolution is applicable solely to
this Option or is generally applicable to some or all Options outstanding under
the Plan), to the extent such Option Price is in excess of the par value of
those Shares, by delivering a full-recourse promissory note bearing interest at
a market rate and secured by those Option Shares, and the payment schedule in
effect for any such promissory note shall be established by the Committee in its
sole discretion;

 

(D) if expressly permitted by a resolution of the Committee applicable to this
Option at the time of exercise (whether such resolution is applicable solely to
this Option or is generally applicable to some or all Options outstanding under
the Plan), by delivery to the Company of certificates representing the number of
Shares then owned by the Option Holder, the Fair Market Value of which equals
the purchase price of the Shares purchased pursuant to the Option, properly
endorsed for transfer to the Company; provided however, that the Option may not
be exercised by delivery to the Company of certificates representing Shares,
unless such Shares have been held by the Option Holder for more than six (6)
months (or such other period of time as the Committee determines is necessary to
avoid adverse financial accounting treatment to the Company). For purposes of
this Plan, the Fair Market Value of any Shares delivered in payment of the
purchase price upon exercise of the Option shall be the Fair Market Value as of
the Exercise Date.

 

(E) should the Stock be registered under Section 12(g) of the Exchange Act at
the time the Option is exercised, then the Exercise Price may also be paid to
the extent the Option is exercised for vested Option Shares, through a special
sale and remittance procedure pursuant to which Option Holder (or any other
person or persons exercising the Option) shall concurrently provide irrevocable
written instructions (a) to a Company-designated brokerage firm to effect the
immediate sale of the purchased Option Shares and remit to the Company, out of
the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate Exercise Price payable for the purchased Option Shares plus all
applicable Federal, state and local income and employment taxes required to be
withheld by the Company by reason of such exercise and (b) to the Company to
deliver the certificates for the purchased Option Shares directly to such
brokerage firm in order to complete the sale.

 

 -5- 

   

 

(iii) Furnish to the Company appropriate documentation that the person or
persons exercising the Option (if other than Option Holder) have the right to
exercise the Option.

 

(iv) Execute and deliver to the Company such written representations as may be
requested by the Company in order for it to comply with the applicable
requirements of applicable securities laws.

 

(v) Make appropriate arrangements with the Company for the satisfaction of all
applicable income and employment tax withholding requirements applicable to the
option exercise.

 

(c) As soon as practical after the Exercise Date, a properly executed
certificate or certificates representing the purchased Option Shares shall be
delivered to or at the direction of the Option Holder. If Options on less than
all Option Shares evidenced by this Agreement are exercised, the Company shall
deliver a new stock option agreement evidencing the Option on the remaining
Option Shares upon delivery of this Agreement for the Option being exercised.

 

(d) In no event may the Option be exercised for any fractional shares.

 

9. Transfer Restrictions and Repurchase Rights. Option Holder hereby
acknowledges and agrees that (a) the Option is subject to certain limitations on
transferability as set forth in the Plan, and (b) all Option Shares shall be
subject to certain repurchase rights and rights of first refusal in favor of the
Corporation and its assigns, as set forth in the Purchase Agreement and the
Plan.

 

10. Compliance with Laws and Regulations. The exercise of the Option and the
issuance of the Option Shares upon such exercise shall be subject to compliance
by the Company and the Option Holder with all applicable requirements of law
relating thereto and with all applicable regulations of any stock exchange (or
the NASDAQ National Market, if applicable) on which the Stock may be listed for
trading at the time of such exercise and issuance. The Option is subject to the
requirement that, if at any time counsel to the Company shall determine that the
listing, registration or qualification of the Option Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental or regulatory body, is necessary as a condition of, or in
connection with, the issuance or purchase of shares thereunder, the Option may
not be accepted or exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained on conditions acceptable to the Committee. Nothing herein shall be
deemed to require the Company to apply for or to obtain such listing,
registration or qualification.

 

 -6- 

   

 

11. Successors and Assigns. Except to the extent otherwise provided in this
Agreement or the Plan, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Option Holder, Option Holder’s assigns and the legal representatives, heirs and
legatees of Option Holder’s estate.

 

12. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
Option Holder shall be in writing and addressed to Option Holder at the address
indicated below the Option Holder’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or as of the second day
after deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

 

13. Grant Subject to Plan. This Agreement and the Option are made and granted
pursuant to the Plan and are in all respects limited by and subject to the terms
of the Plan. In the event of any conflict between this Agreement and the Plan,
the provisions of the Plan will control. All decisions of the Committee with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Option.

 

14. Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.

 

15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to Delaware’s conflict-of-laws rules.

 

16. Shareholder Approval. If the Option Shares covered by this Agreement exceed,
as of the Grant Date, the number of Shares of Stock which may be issued under
the Plan as last approved by the Company’s shareholders, then the Option shall
be void with respect to such excess Shares, unless shareholder approval of an
amendment sufficiently increasing the number of Shares of Stock issuable under
the Plan is obtained in accordance with the provisions of the Plan.

 

17. Amendment. No amendment or modification of this Option may in any manner
adversely affect the Option Holder’s rights hereunder without the Option
Holder’s written consent.

 

18. Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee, but only to the
extent permitted under the Plan.

 

 -7- 

   

 

19. At Will Service. Nothing in this Agreement, the Grant Notice or the Plan
shall confer upon Option Holder any right to continue in Service for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Company (or any Affiliate employing or retaining Option Holder) or
of Option Holder, which rights are hereby expressly reserved by each, to
terminate Option Holder’s Service at any time for any reason, with or without
cause. This Agreement is limited solely to governing the rights and obligations
of the Option Holder with respect to the Option Shares and the Option.

 

20. Additional Terms Applicable to an Incentive Option.

 

(a) In the event the Option is initially designated as an Incentive Option in
the Grant Notice, the Option shall cease to qualify for favorable tax treatment
as an Incentive Option if (and to the extent) the Option is exercised for one or
more Option Shares: (i) more than three (3) months after the date Option Holder
ceases to be an Employee for any reason other than death or Disability or (ii)
more than twelve (12) months after the date Option Holder ceases to be an
Employee by reason of Disability. Nothing in this Section shall require that the
Option Holder be allowed to exercise this Option, in whole or in part, after the
expiration of the time periods specified in Section 5 hereof.

 

(b) If Option Holder makes a disposition (as defined in Section 424(c) of the
Code) of any Shares acquired pursuant to the exercise of an Incentive Option
prior to the expiration of two years from the date on which the Incentive Option
was granted or prior to the expiration of one year from the date on which the
Option was exercised, the Option Holder shall send written notice to the Company
at the Company’s principal place of business of the date of such disposition,
the number of Shares disposed of, the amount of proceeds received from such
disposition and any other information relating to such disposition as the
Company may reasonably request.

 

21. Withholding. The Company’s obligations to deliver shares of Stock upon the
exercise of the Option shall be subject to the Option Holder’s satisfaction of
all applicable federal, state and local income and other tax withholding
requirements. Upon exercise of the Option, the Option Holder shall make
appropriate arrangements with the Company to provide for the amount of
additional withholding required by Sections 3102 and 3402 of the Code and
applicable state income tax laws. If expressly permitted by a resolution of the
Committee applicable to this Option at the time of exercise (whether such
resolution is applicable solely to this Option or is generally applicable to
some or all Options outstanding under the Plan) payment of such taxes may be
made through delivery of Shares of Stock or by withholding Shares to be issued
under the Option, as provided in Section 13.2 of the Plan.

 

(Signatures on Following Page)

 

 -8- 

   

 

IN WITNESS WHEREOF, the parties have executed this Stock Option Agreement as of
the day and year first above written.

 

  fuboTV Inc.,   a Delaware corporation         By:       Name:     Title:      
  OPTION HOLDER       Print Name:  

 

Signature Page to fuboTV Inc. Stock Option Agreement

 

 

 

 

FORM OF STOCK PURCHASE AGREEMENT

 

(See Attached)

 

 



